UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


EDITH WALTERS, as Personal                
Representative of the Estate of Leon
Walters, Jr.; Individually and on
behalf of Essence N. Walters,
Ebony D. Walters and Rasheen
Walters,
                   Plaintiff-Appellant,
                 and
KAREN WILLIAMS, as Conservator for
Ervin T. Walters and Leon Walters,
III,
                          Plaintiff,
                  v.
COUNTY OF CHARLESTON; CHARLESTON
                                                 No. 02-1297

COUNTY SHERIFF’S DEPARTMENT;
CHARLESTON COUNTY DETENTION
CENTER; AL CANNON, Sheriff of
Charleston County; JAMES R.
WOOLEY, JR.; JOSEPH SINGLETARY, III;
D. WILLIS; G. R. SMITH; T.
SIMMONS; WILLIAM E. REED, III,
Individually and in their official
capacities; CHARLESTON COUNTY
MEDICAL EXAMINERS’ OFFICE; KIM
COLLINS, Individually and in her
official capacity,
                Defendants-Appellees.
                                          
            Appeal from the United States District Court
          for the District of South Carolina, at Charleston.
                  David C. Norton, District Judge.
                           (CA-01-59-2-18)
2                 WALTERS v. COUNTY OF CHARLESTON
                     Submitted: March 28, 2003

                       Decided: April 23, 2003

    Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Edith Walters, Appellant Pro Se. Sandra Jane Senn, Stephanie Pen-
darvis McDonald, Charleston, South Carolina; James Albert Stuckey,
Jr., STUCKEY LAW OFFICES, L.L.C., Charleston, South Carolina,
for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant appeals the district court’s grant, at the close of the evi-
dence at trial, of judgment as a matter of law on her claims brought
under 42 U.S.C. § 1983 (2000).1 Appellant claimed use of excessive
force by Appellee officers, and civil conspiracy violating the provi-
sions of § 1983, arising from an altercation between Appellee officers
and Leon Walters, Jr., which led to Walters’ death while he was
housed in a temporary detention facility pursuant to a civil contempt
    1
   Pursuant to 4th Cir. Local R. 34(b), this is the sole issue properly
before this court for consideration.
                  WALTERS v. COUNTY OF CHARLESTON                      3
order of the Charleston County Family Court for refusal to pay back
child support.

   This court reviews de novo a district court’s grant of a motion for
judgment as a matter of law. Anderson v. Russell, 247 F.3d 125, 129
(4th Cir. 2001). Judgment as a matter of law is proper only if "there
can be but one reasonable conclusion as to the verdict." Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250-51 (1986). In considering the
merits of a motion for judgment as a matter of law, the district court
"should review all of the evidence in the record," but "draw all rea-
sonable inferences in favor of the nonmoving party, and it may not
make credibility determinations or weigh the evidence." Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). To suc-
ceed on a claim of excessive force under the Eighth Amendment’s
prohibition against cruel and unusual punishment in the context of a
prison disturbance, plaintiffs must show that the officers "inflicted
unnecessary and wanton pain and suffering." Whitley v. Albers, 475
U.S. 312, 320 (1985). The proper inquiry is whether the force applied
was "in a good faith effort to maintain or restore discipline or mali-
ciously and sadistically for the very purpose of causing harm." Whit-
ley, 475 U.S. at 320-21 (quoting Johnson v. Glick, 481 F.2d 1028,
1033 (2d Cir. 1973)). The wantonness of an officer’s conduct is
adjudged in light of a prison official’s state of mind. Wilson v. Seiter,
501 U.S. 294, 299 (1991). Where, as in the present case, officials act
in response to a prison disturbance, their actions necessarily are taken
"in haste, under pressure," and should be balanced against "competing
institutional concerns for the safety of prison staff or other inmates."
Id. at 302 (quoting Whitley, 475 U.S. at 320).

   We have carefully reviewed the record and the transcripts of the
trial of this matter and find no reversible error. There is no evidence
to support Appellant’s claim that the officers acted maliciously or
sadistically for the very purpose of causing harm to Walters in their
necessary effort to restore order by restraining him. The evidence is
undisputed that Walters, an exceptionally large and strong man,2
became violent while in his cell and after he was let out of his cell,
putting himself, other detainees, and the officers at substantial risk of
physical injury. The officers did not use any weapons in their efforts
  2
   Walters weighed 327 pounds.
4                 WALTERS v. COUNTY OF CHARLESTON
to subdue Walters, nor was there any evidence that they purposely
tried to strangle him. The Appellee officers’ actions in using only
their bodies and open hands in their attempt to subdue Walters and
prevent injury and escape, while Walters refused repeated verbal
commands to stop struggling, was objectively reasonable given the
facts and circumstances confronting them. Graham v. Connor, 490
U.S. 386, 397 (1989). Appellant failed to demonstrate any showing
of improper behavior by one or more of the individual defendants,
and there was a complete absence of testimony by any witness,
including the disinterested detainee witness, that any of the officers
intentionally choked Walters.3 What was demonstrated was that the
officers apparently caused a compression injury to Walters’ neck and
inhibited his ability to breathe in their attempts to subdue him, thus
causing his death. Appellant’s claims that the officers did not use
proper restraining techniques in attempting to control Walters consti-
tute allegations of negligence, at most, and as such do not constitute
meritorious constitutional claims under § 1983. Daniels v. Williams,
474 U.S. 327, 328 (1986).

   The results of the officers’ actions in attempting to protect them-
selves and others from Walters’ combativeness and their attempts to
prevent him from fleeing are indeed tragic. However, the conclusion
that their actions reflected a good faith and reasonable attempt to
restore discipline, given the totality of the circumstances in this case,
cannot be overcome. Given the lack of evidence at the trial supporting
a viable § 1983 claim, we affirm the district court’s grant of the
motion for judgment as a matter of law. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED
    3
   Nor was any evidence presented to support Appellant’s claim of civil
conspiracy under § 1983 against Appellee officers.